DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9 and 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (United States Patent Application Publication No. US 2004/0127054 A1, hereinafter “Lee”) in view of Horng et al. (United States Patent Application Publication No. US 2011/0014500 A1, hereinafter “Horng”) and further in view of Asao et al. (United States Patent Application Publication No. US 2003/0214862 A1, hereinafter “Asao”) and further in view of Horng et al. (United States Patent Application Publication No. US 2010/0065935 A1, hereinafter “Horng 935”).
In reference to claim 2, Lee discloses a similar device.  Figure 3d of Lee discloses a magnetic random access memory structure which comprises a first material layer (45).  A tunnel barrier layer (47) is on the first material layer (45).  A second material layer (49) is directly on the tunnel barrier layer (47).  A third material layer (51) is above the second material layer (49).  A spacer (55, 57) is along sidewalls of the third material layer (51).  The spacer (55, 57) is vertically adjacent the tunnel barrier layer (47) and horizontally adjacent the second material layer (49).  Lee does not disclose that the first material layer (45) or the second material layer (49) or ferromagnetic layers which comprise cobalt, iron and boron.  However Horng discloses the known use of CoFe and Co60Fe20B20 as ferromagnetic materials in an MRAM device (p. 3, paragraphs 25-26).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use ferromagnetic layers in the form of Co60Fe20B20 which comprises cobalt, iron and boron as the first and second material layers/ferromagnetic layers (45, 49) in the device disclosed by Lee.  Lee does not disclose that the tunnel barrier layer (47) comprises magnesium and oxygen.  However Asao discloses that Al2O3, SiO2, AlN, and MgO are known tunnel barrier materials (p. 4, paragraph 100).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use MgO as the tunnel barrier layer material in the device of Lee constructed in view of Horng.  Lee does not disclose Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use tantalum as the hard mask material or third material layer in the device disclosed by Lee constructed in view of Horng and Asao.  Lee does not disclose that the tunnel barrier layer has a lateral width less than the lateral width of the first material layer.  Although Lee does not teach the exact relative lateral dimensions of the tunnel barrier layer and the first material layer as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the relative lateral dimensions of the tunnel barrier layer and the first material layer to optimal values is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Lee, Horng, Asao, and Horng 935. 
With regard to claim 3, figure 3d of Lee shows that the first material layer (45) has a first lateral width and the third material layer (51) has a second lateral width which is less than the first lateral width.  
In reference to claim 4, Lee does not disclose the exact thickness for the first material layer (45) as that claimed by the applicant.  Although Lee does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the first material layer to an optimal value is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Lee, Horng, Asao, and Horng 935.
With regard to claim 5, the claimed 1.2 nm thickness of the tunnel barrier layer lies inside the thickness range of less than 2 nm (p. 2, paragraph 31) for the tunnel barrier layer (47) disclosed by Lee.  
In reference to claim 6, Lee does not disclose the exact thickness for the second material layer (49) as that claimed by the applicant.  Although Lee does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the second material layer to an optimal value is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Lee, Horng, Asao, and Horng 935.
With regard to claim 7, Lee does not disclose the exact thickness for the third material layer (51) as that claimed by the applicant.  Although Lee does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the third material layer to an optimal value is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Lee, Horng, Asao, and Horng 935.
In reference to claim 8, the device of Lee constructed in view of Horng, Asao, and Horng 935 has first and second material layers (45, 49) which comprise Co60Fe20B20 (Horng - p. 3, paragraph 25).
With regard to claim 9, Lee discloses that the spacer (55, 57) comprises oxygen (p. 2, paragraphs 35 and 36).
In reference to claim 11, Lee discloses a similar structure.  Figure 3d of Lee discloses a magnetic random access memory structure which comprises a bottom magnetic tunnel junction layer (45).  A tunnel barrier layer (47) is on the bottom magnetic tunnel junction layer (45).  A top magnetic tunnel junction layer (49) is directly on the tunnel barrier layer (47).  A hardmask (51) is above the top magnetic tunnel junction layer (47).  A spacer (55, 57) is along sidewalls of the hardmask (51).  The spacer (55, 57) is vertically adjacent the tunnel barrier layer (47) and horizontally adjacent the top magnetic junction layer (49).  Lee does not disclose that the bottom magnetic tunnel junction layer (45) or the top magnetic tunnel junction layer (49) or ferromagnetic layers each comprise cobalt, iron and boron.  However Horng discloses the known use of CoFe and Co60Fe20B20 as ferromagnetic materials in an MRAM device (p. 3, paragraphs 25-26).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use ferromagnetic layers in the form of Co60Fe20B20 which comprises cobalt, iron and boron as the first and second material layers/ferromagnetic layers (45, 49) in the device disclosed by Lee.  Lee does not disclose that the tunnel barrier layer (47) comprises magnesium and oxygen.  However Asao discloses that Al2O3, SiO2, AlN, and MgO are known tunnel barrier materials (p. 4, paragraph 100).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use MgO as the tunnel barrier layer material in the device of Lee constructed in view of Horng.  Lee does not disclose that the hardmask (51) is made of a material comprising tantalum.  However Horng 935 discloses the known use of tantalum as a hard mask material (p. 3, paragraph 23).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use tantalum as the hardmask in the device disclosed by Lee constructed in view of Horng and Asao.  Lee does not disclose that the tunnel barrier layer has a lateral width less than the lateral width of the bottom magnetic tunnel junction material layer.  Although Lee does not teach the exact relative lateral dimensions of the tunnel barrier layer and the bottom magnetic tunnel junction material layer as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same 

In view of the above, adjusting the relative lateral dimensions of the tunnel barrier layer and the bottom magnetic tunnel junction material layer to optimal values is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Lee, Horng, Asao, and Horng 935. 
With regard to claim 12, figure 3d of Lee shows that the bottom magnetic tunnel junction layer (45) has a first lateral width and the hardmask (51) has a second lateral width which is less than the first lateral width.  
In reference to claim 13, the claimed 1.2 nm thickness of the tunnel barrier layer lies inside the thickness range of less than 2 nm (p. 2, paragraph 31) for the tunnel barrier layer (47) disclosed by Lee.  Lee does not disclose the exact thicknesses for the bottom magnetic tunnel junction layer (45) and the top magnetic tunnel junction layer (49) as that claimed by the applicant.  Although Lee does not teach the exact thicknesses as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thicknesses of the bottom magnetic tunnel junction layer and the top magnetic tunnel junction layer to optimal values is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Lee, Horng, Asao, and Horng 935.
With regard to claim 14, Lee does not disclose the exact thickness for the hardmask (51) as that claimed by the applicant.  Although Lee does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the hardmask to an optimal value is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Lee, Horng, Asao, and Horng 935.
In reference to claim 15, the device of Lee constructed in view of Horng, Asao, and Horng 935 has a hardmask made of tantalum (Horng 935 - p. 3, paragraph 23) which is a known conductive material.
In reference to claim 16, the device of Lee constructed in view of Horng, Asao, and Horng 935 has the bottom magnetic tunnel junction layer (45) and the top magnetic tunnel junction layer (49) which each comprises Co60Fe20B20 (Horng - p. 3, paragraph 25).
With regard to claim 17, Lee discloses that the spacer (55, 57) comprises oxygen (p. 2, paragraphs 35 and 36).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Horng and further in view of Asao and further in view of Horng 935 as applied to claim 9 above and further in view of Kawai (United States Patent Application Publication No. US 2004/0222185 A1, hereinafter “Kawai”).
In reference to claim 10, Lee does not disclose that the spacer (55, 57) comprises silicon oxide or silicon oxynitride.  However Kawai discloses the known use of silicon oxide or silicon oxynitride, which each comprise oxygen, for use as the spacer material (p. 3, paragraph 36).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use silicon oxide or silicon oxynitride, which each comprise oxygen, for use as the spacer material in the device of Lee constructed in view of Horng, Asao, and Horng 935.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Horng and further in view of Asao and further in view of Horng 935 as applied to claim 17 above and further in view of Kawai.
In reference to claim 18, Lee does not disclose that the spacer (55, 57) comprises silicon oxide or silicon oxynitride.  However Kawai discloses the known use of silicon oxide or silicon oxynitride, which each comprise oxygen, for use as the spacer material (p. 3, paragraph 36).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is .

Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al. (United States Patent Application Publication No. US 2011/0194353 A1, hereinafter “Hwang”) in view of Lee and further in view of Horng and further in view of Asao and further in view of Horng 935.
In reference to claim 19, figure 12 of Hwang discloses a similar system.  Figure 12 of Hwang discloses a system (500) comprising a processor (410) and a memory (100) coupled to the processor (410).  The memory comprises a magnetic random access memory structure (p. 16, paragraph 147).  Hwang does not disclose that the magnetic random access memory structure comprises a first material layer comprising cobalt, iron and boron; a tunnel barrier layer on the first material layer, the tunnel barrier layer comprising magnesium and oxygen; a second material layer directly on the tunnel barrier layer, the second material layer comprising cobalt, iron and boron; a third material layer above the second material layer, the third material layer comprising tantalum; and a spacer along sidewalls of the third material layer, the spacer vertically adjacent the tunnel barrier layer and horizontally adjacent the second material layer.  However figure 3d of Lee discloses a magnetic random access memory structure which comprises a first material layer (45).  A tunnel barrier layer (47) is on the first material layer (45).  A second material layer (49) is directly on the tunnel barrier layer (47).  A third material layer (51) is above the second material layer (49).  A spacer (55, 57) is along sidewalls of the third material layer (51).  The spacer (55, 57) is vertically adjacent the tunnel barrier layer (47) and horizontally adjacent the second material layer (49).  Lee states that the disclosed magnetic random access structure has a simplified manufacturing process and prevents the generation of any metal polymers which improves 60Fe20B20 as ferromagnetic materials in an MRAM device (p. 3, paragraphs 25-26).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use ferromagnetic layers in the form of Co60Fe20B20 which comprises cobalt, iron and boron as the first and second material layers/ferromagnetic layers (45, 49) in the device disclosed by Lee.  Lee does not disclose that the tunnel barrier layer (47) comprises magnesium and oxygen.  However Asao discloses that Al2O3, SiO2, AlN, and MgO are known tunnel barrier materials (p. 4, paragraph 100).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use MgO as the tunnel barrier layer material in the device of Lee constructed in view of Horng.  Lee does not disclose that the third material layer (51) or hard mask is made of a material comprising tantalum.  However Horng 935 discloses the known use of tantalum as a hard mask material (p. 3, paragraph 23).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use tantalum as the hard mask material or third material layer in the device disclosed by Hwang constructed in view of Lee, Horng, Asao, and Horng 935.  Lee does not disclose that the tunnel barrier layer has a lateral width less than the lateral width of the first material layer.  Although Lee does not teach the exact relative lateral dimensions of the tunnel barrier layer and the first material layer as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the relative lateral dimensions of the tunnel barrier layer and the first material layer to optimal values is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Hwang, Lee, Horng, Asao, and Horng 935. 
With regard to claim 20, Hwang discloses (p. 6, paragraph 147) that the system (500) includes a chipset which is therefore coupled to the processor (410).
In reference to claim 21, Hwang discloses that the system is a communication device in the form of a cell phone, a smartphone, a personal computer (desktop or laptop computer), and a camera (p. 6, paragraph 148).

Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive.   The applicant has amended claims 2, 11, and 19, to further describe the tunnel barrier layer as having a lateral width less than the first material layer (claims 2 and 19) or the bottom magnetic tunnel junction layer (claim 11).  As noted in the above Office action, the Lee reference does not specifically teach these limitations.  However claims 2, 11, and 19 have been rejected under pre-AIA  35 U.S.C. 103(a) since adjusting the relative dimensions of these layers has been found to be obvious.  Furthermore, the applicant has not disclosed any advantage or benefit to implementing a tunnel barrier layer which has a lateral width less than the first material layer or the bottom magnetic tunnel junction layer.  In addition, the newly cited Asao reference is used to point out the obviousness of a tunnel barrier layer made of magnesium oxide.  Therefore claims 2-21 stand rejected in the above Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817